Green, J.,
dissenting: I disagree with the majority’s decision about the propriety of allowing injunctive relief under the circumstances of this case. As the majority points out, the trial court, in denying Seward County’s petition for a permanent injunction, stated in its order: “These matters are in the nature of either a public or private nuisance, if the [County] feels aggrieved by these matters, [it] should address them in that light.” I infer from the trial court’s statements that it had determined that the County had an adequate remedy at law to resolve the alleged public nuisance. Citing Sampel v. Balbernie, 20 Kan. App. 2d 527, 530-31, 889 P.2d 804 (1995), our Supreme Court in Empire Mfg. Co. v. Empire Candle, Inc., 273 Kan. 72, 86, 41 P.3d 798 (2002), stated the requirements for obtaining injunctive relief:
“ ‘(1) there is a reasonable probability of irreparable future injuiy to the movant; (2) an action at law will not provide an adequate remedy; (3) the threatened injury to the movant outweighs whatever damage the proposed injunction may cause the opposing party; and (4) the injunction, if issued, would not be adverse to the public interest.’ [Citations omitted.]”
The Empire court indicated that the above criteria must be satisfied before obtaining injunctive relief. 273 Kan. at 87.
As pointed out by the majority, K.S.A. 2005 Supp. 12-761(a) furnishes criminal penalties for violations of zoning regulations. K.S.A. 2005 Supp. 12-761(b) gives a city or a county the authority to abate nuisances maintained in violation of its zoning regulations. Consequently, the County had an adequate remedy at law.
Citing Mid-America Pipeline Co. v. Wietharn, 246 Kan. 238, 242, 787 P.2d 716 (1990), and Kansas East Conf. of the United Methodist Church v. Bethany Med. Ctr., 266 Kan. 366, 382-83, 969 P.2d 859 (1998), for the proposition that a party seeking injunctive relief must demonstrate that it lacks an adequate remedy at law, the Empire court stated: “This court, as well as the Court of Appeals, has stated the necessity for a party seeking injunctive relief to show that an action at law will not provide adequate remedy.” 273 Kan. at 87. Here, the County would have had an adequate remedy at law for the alleged nuisance violation under K.S.A. 2005 Supp. 12-761(a) and (b).
*754Moreover, the Empire court stated that a trial court’s discretion in granting injunctive relief “is bounded by the [Sarnpel] criteria.” 273 Kan. at 87. The Empire court further explained that if a trial court grants injunctive relief when the Sarnpel criteria has not been satisfied, the trial court abuses its discretion. 273 Kan. at 87. The Empire case leaves no doubt that the Sarnpel criteria must be satisfied before the trial court can properly grant injunctive relief.

No Irreparable Harm

As stated earlier, in setting out its reasons for rejecting the County’s petition for injunctive relief, the trial court stated: “These matters are in the nature of either a public or private nuisance, if the [County] feels aggrieved by these matters, [it] should address them in that light.” I also infer from the trial court’s statements that it had determined that the County had failed to show “a reasonable probability of irreparable future injury to the [County].”
In its petition, the County alleged that the Navarros’ horse training facility was creating “a substantial traffic hazard to Seward County residents utilizing [Blue Bell Road],” and it constituted a public nuisance. Our Supreme Court in Vickridge Homeowners Ass’n, Inc. v. Catholic Diocese of Wichita, 212 Kan. 348, 355, 510 P.2d 1296 (1973), explained that nuisances could be broken down into two distinct categories:
“nuisance per se and nuisance per accidens or in fact. A nuisance per se is an act, instrument, or structure in [sic] which is a nuisance at all times and under any circumstances. A nuisance per accidens or nuisance in fact is an act, instrument, or a structure which becomes a nuisance by reason of surrounding circumstances. [Citations omitted.]”
Determining whether a property owner’s use of land is a nuisance subject to an injunction depends on several factors: “ locality and surroundings, the number of people living there, the prior use, whether it is continual or occasional, and the extent of the nuisance and injury caused to the neighbor from the use.’ ” Dill v. Excel Packing Co., 183 Kan. 513, 524, 331 P.2d 539 (1958). The alleged nuisance in this case, that is, the causing of a possible traffic hazard because of parked vehicles along Blue Bell Road, was apparently occasional incidents occurring only on Sunday afternoons. In find*755ing that these incidents occurred on several Sunday afternoons, the trial court stated in its material facts:
“[0]n several Sunday afternoons, the Defendants invited several people they claim to be family or friends to the property to train their respective horses upon the horse training track. The Defendants train only their own horses and ride them on the track. The training is designed to teach tire horses to get out of the starting gate in a racing manner.
“The Defendants do not train, stable, board or keep horses belonging to others on the property.
“At diese Sunday training events, the people who bring their horses to these Sunday training events are allowed to ride their horses and train them using the track and facilities of the Defendants.
“At these Sunday events, there is no wagering, no concessions, no permitted use of alcohol, and the Defendants do not charge the people who bring their horses a fee to use the training track or other facilities.”
Clearly, the above activities would not rise to the level of a nuisance per se.
It is apparent that the alleged harm that the County complains about does not warrant injunctive relief. The County has failed to establish that the activities at the track are likely to cause irreparable future injury. See Mid-America Pipeline Co., 246 Kan. at 242 (“Mere apprehension or possibility of wrong or injury ordinarily does not warrant the granting of an injunction.”). A prospective injunction like the kind requested by the County is not to be granted easily. See Vickridge Homeowners Ass’n, Inc., 212 Kan. at 361 (“There is no evidence of probable clouds of dust here and under the circumstances shown to presently exist injunctive relief is not warranted.”).
The County has simply failed to establish that it lacked an adequate remedy at law. Moreover, the County has failed to show that the Navarros’ current use of their land to breed, raise, and train their horses is likely to cause irreparable future harm to the County. The Sampel decision declared the precise criteria for obtaining injunctive relief; the present case does not fit within that criteria. Because the trial court properly denied the County’s petition for injunctive relief, I would affirm the trial court.